UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7337



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

KAREEM TOMLIN, a/k/a Kareem Abdul Tomblin,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge; Robert D. Potter, Senior District Judge. (3:92-cr-
00238)


Submitted:   December 21, 2006             Decided:   January 4, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kareem Tomlin, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kareem Tomlin seeks to appeal his 1993 conviction and

sentence. In criminal cases, the defendant must file his notice of

appeal within ten days of the entry of judgment.         Fed. R. App. P.

4(b)(1)(A).   Tomlin filed his notice of appeal more than a decade

after the expiration of the appeal period.       Because Tomlin failed

to file a timely notice of appeal, we dismiss the appeal.       Tomlin’s

motions for appointment of counsel are denied.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the Court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -